Opinion filed July 28,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00036-CR
                                                    __________
 
                           ANDREI
LADON CHRISTIAN, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 104th District Court
 
                                                            Taylor
County, Texas
 
                                                    Trial
Court Cause No. 17474B
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            Andrei
Ladon Christian entered an open plea of guilty to the offense of aggravated
robbery, and the trial court assessed his punishment at confinement for twenty-five
years.  We affirm.  
            In
his sole issue on appeal, appellant argues that the trial court abused its
discretion in overruling his motion for new trial.  Appellant asserted in his
motion for new trial that he was surprised by the State’s failure to call the
victims to testify at the punishment stage, which impacted appellant’s sentence
because appellant was unable to cross-examine the victims and make the court
aware of their character, reputation, and criminal history.  
            An
appellate court reviews a trial court’s denial of a motion for new trial for an
abuse of discretion.  Holden v. State, 201 S.W.3d 761, 763 (Tex. Crim.
App. 2006).  The appellate court may not substitute its judgment for that of
the trial court but, rather, must decide whether the trial court’s decision was
arbitrary or unreasonable.  Id.  A trial court abuses its discretion in
denying a motion for new trial only when no reasonable view of the record could
support the trial court’s ruling.  Id.  
            Nothing
in the record from the punishment hearing or the hearing on the motion for new
trial in this case shows that the victims were available to testify at the
punishment hearing or that the victims had been subpoenaed to testify. 
Furthermore, appellant has not shown what the victims’ testimony would have
been or how the character, reputation, or criminal history of the victims would
have been helpful to appellant or relevant to his punishment.  We hold that the
trial court did not abuse its discretion in denying appellant’s motion for new
trial.  See Melancon v. State, 66 S.W.3d 375, 379 (Tex.
App.—Houston [14th Dist.] 2001, pet. ref’d).  Appellant’s issue is overruled.  
            The
judgment of the trial court is affirmed.  
 
 
                                                                                                PER
CURIAM
 
July 28, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Hill, J.[1]




[1]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.